        Case 1:20-cv-01419-APM Document 238 Filed 08/23/21 Page 1 of 4




CURTIS LEE MORRISON (D.C. Bar ID: 1631896)
RAFAEL URENA
KRISTINA GHAZARYAN (Pro Hac Vice)
PHILIP DUCLOS (Pro Hac Vice)
ABADIR BARRE (Pro Hac Vice)
Morrison Urena, LC
PO Box 80844
Rancho Santa Margarita, CA 92688
Telephone: (703) 989-4424
curtis@curtismorrisonlaw.com
ru@urenalaw.com
philip@curtismorrisonlaw.com
kristina@ghazaryanlaw.com
abadir@barrelaw.com

Attorneys for Mohammed, Fonjong, and Kennedy Plaintiffs


                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 DOMINGO ARREGUIN GOMEZ, et al.,
     Plaintiffs,

        v.                                            Civil Action No. 20-1419 (APM)
 JOSEPH R. BIDEN, President of the United
      States of America, et al.,
      Defendants.




 MOHAMMED ABDULAZIZ ABDULBAGI
     MOHAMMED, et al.,
     Plaintiffs,

        v.                                                Civil Action No. 20-1856 (APM)

 ANDREW J. BLINKEN, Secretary, U.S.
     Department of State, et al.,
     Defendants.




 CLAUDINE NGUM FONJONG, et al.,
                                                      Civil Action No. 20-2128 (APM)
     Plaintiffs,
        Case 1:20-cv-01419-APM Document 238 Filed 08/23/21 Page 2 of 4



        v.

 JOSEPH R. BIDEN, President of the United
      States of America, et al.,
      Defendants.




 AFSIN AKER, et al.,
      Plaintiffs,

        v.                                               Civil Action No. 20-1926 (APM)
 JOSEPH R. BIDEN, President of the United
      States of America, et al.,
      Defendants.




 MORAA ASNATH KENNEDY, et al.,
     Plaintiffs,

        v.                                               Civil Action No. 20-2639 (APM)
 JOSEPH R. BIDEN, President of the United
      States of America, et al.,
      Defendants.



              MOHAMMED AND KENNEDY PLAINTIFFS’
  SUPPLEMENTAL NOTICE OF DIRE CIRCUMSTANCES FACED BY 25 AFGHAN
                           PLAINTIFFS


       Eight Afghan families are Mohammed v. Biden or Kennedy v Biden Plaintiffs located in

Afghanistan. In recent years, Defendants have selected a significant number of DV selectees in

Afghanistan. There were 981 Afghan selectees for FY-2020, the vast majority of whom are

Gomez class members. There are 2,189 selectees from Afghanistan for FY-2021, zero of whom

were issued Diversity Visas as of June 30, 2021.




                                               2
        Case 1:20-cv-01419-APM Document 238 Filed 08/23/21 Page 3 of 4




       On Sunday, August 15, 2021, the U.S. flag was taken down from the US Embassy Kabul,

marking the final step of the U.S. evacuation of that embassy.1 U.S. Representative Andy Kim

(NJ) has since reported that embassy workers burned passports of Afghan visa applicants while

destroying embassy documents as the Taliban rapidly approached the capital and the Defendants

panicked.2

       Afghan Mohammed Plaintiffs AHMAD FAHIM NOUMAN, ELAHA NOUMAN, their

child A.A.N.; RAMIN YOUSOFI, SADAF YOUSOFI, their children M.S.Y., and Y.Y.; ask the

Court to take their dire circumstances into account. Further, Afghan Kennedy Plaintiffs

MOHAMMAD SALIM ATAIY, SADAF SAMIMI, their children M.S.A., M.S.A.(2); MIR

AHMAD SULTANI, MAHWASH SULTANI, and their children F.S., and S.A.S.; NADERA

SAFARI; SOHAILA SHAH SAMAND, REZA FAIZI, and their child F.F.; FAKHRUDDIN

AKBARI, NAZMEEN AKBARI, and their child F.A.; AMINAH JAFARI, MOHAMMAD

ISMAIL JAFARI, and their child S.J.; ask the Court to take their dire circumstances into

account. See: Exhibit A, Afghan Plaintiff Declarations.



       Defendants did not consent to this filing, noting:

       “This filing is not helpful in resolving the outstanding legal issues in this case and is an
       unnecessary distraction. Accordingly, the government does not consent to your filing
       it. If you do file it, the government reserves the right to respond.”


1Kylie Atwood, US completes evacuation of embassy in Afghanistan as flag comes down at
diplomatic compound, CNN (Aug. 15, 2021), https://www.cnn.com/2021/08/15/politics/us-
embassy-kabul-afghanistan/index.html.
2Bryan Bender, “This is Actually Happening” - Inside the Biden team’s five-day scramble as
Afghanistan collapsed. (Aug. 20, 2021) Politico,
https://www.politico.com/news/magazine/2021/08/20/biden-afghanistan-kabul-chaos-taliban-
evacuation-505600.




                                                 3
        Case 1:20-cv-01419-APM Document 238 Filed 08/23/21 Page 4 of 4




Dated: August 23, 2021
                                    Respectfully submitted,

                                    /s/ Curtis Lee Morrison

                                    Curtis Lee Morrison
                                    Rafael Ureña
                                    Philip Duclos
                                    Kristina Ghazaryan
                                    Abadir Barre
                                    Morrison Urena, LC
                                    PO Box 80844
                                    Rancho Santa Margarita, CA 92688
                                    Tel: (703) 929-4424
                                    Fax: (929) 286-9584




                                       4
